                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION

             CEDRIC LAMAR JACKSON,                      :
                 Movant,                                :
                                                        :          CRIMINAL ACTION NO.
                   v.                                   :            1:05-CR-0479-RWS
                                                        :
             UNITED STATES OF AMERICA,                  :
                 Respondent.                            :

                                                    ORDER

                   Presently before the Court is the Magistrate Judge’s Report and

             Recommendation (R&R), [Doc. 737], recommending that Respondent’s motion to

             dismiss, [Doc. 714], as well as Movant’s 28 U.S.C. § 2255 motion to vacate, [Doc.

             452], be denied. Movant has filed his objections in response to the R&R. [Doc. 743].

                   A district judge has broad discretion to accept, reject, or modify a magistrate

             judge’s proposed findings and recommendations. United States v. Raddatz, 447 U.S.

             667, 680 (1980). Pursuant to 28 U.S.C. § 636(b)(1), the Court reviews any portion of

             the Report and Recommendation that is the subject of a proper objection on a de novo

             basis and any non-objected portion under a “clearly erroneous” standard.

                   As is more fully discussed in the R&R, Movant originally filed his motion to

             vacate in 2010. This Court initially denied the motion, but the Eleventh Circuit

             reversed and remanded, holding that this Court erred in denying Movant’s claim that

             trial counsel was ineffective in failing to inform Movant that he would have to register

AO 72A
(Rev.8/82)
             as a sex offender if he pled guilty. More specifically, the Eleventh Circuit found that

             this Court did not reach the factual determination of whether Movant’s counsel

             misadvised him or whether rejecting the plea bargain would have been rational under

             the circumstances.

                   Upon remand, the Magistrate Judge held a hearing at which Movant testified

             that his trial counsel told him he would not have to register as a sex offender and that

             he would not have pled guilty if he knew that he would have to register. His trial

             counsel testified that they did not remember discussing the matter with Movant.

                   In the R&R, the Magistrate Judge found that, based on his demeanor and his

             “attempt to backtrack at the hearing . . . from the facts to which he stipulated at his

             guilty plea,” Movant lacked credibility when he claimed that trial counsel

             affirmatively told him that he would not have to register as a sex offender and that he

             would not have pled guilty had he known that he would be required to register. The

             Magistrate Judge further concluded that, based on the law existing at the time (May,

             2006) trial counsel’s purported advice – that Movant was not subject to Georgia’s

             registration requirements – was legally correct, at the time Movant pleaded guilty.

             Indeed, the Georgia Bureau of Investigations concluded in 2017 that Movant was not

             required to register as a sex offender. Further, to the degree that Movant is required

             to register as a sex offender, that requirement is based on the enactment and

                                                        2

AO 72A
(Rev.8/82)
             retroactive application of the federal Sex Offender Registration and Notification Act

             (SORNA), which was passed subsequent to Movant’s guilty plea. As a result the

             Magistrate Judge concluded that trial counsel could not have been deficient for failing

             to advise Movant on a registration requirement that did not yet exist. Finally, the

             Magistrate Judge found that, had Movant opted to go to trial, he would have faced a

             much longer sentence – a maximum of forty years instead of five – and concluded that

             it would not be rational for Movant to have rejected the plea deal in the event that he

             would have to register as a sex offender. See Padilla v. Kentucky, 559 U.S. 356, 372

             (2010) (“[A] petitioner must convince the court that a decision to reject the plea

             bargain would have been rational under the circumstances.”).

                    In his objections, Movant disagrees with the Magistrate Judge’s findings and

             conclusions. In response, this Court notes that, having reviewed the transcript of

             Movant’s testimony before the Magistrate Judge, the undersigned has no basis upon

             which to disagree with the Magistrate Judge’s credibility determination regarding

             Movant’s testimony. See United States v. Raddatz, 447 U.S. 667, 681 n.7 (1979)

             (noting that a district judge should not reject magistrate judge’s proposed findings on

             credibility).1


                    1
                      While this Court has the option of making its own credibility determination
             in a new hearing, nothing in the record convinces this Court that its determination is
             likely to be different. See Raddatz, 447 U.S. at 681; Wofford v. Wainwright, 748 F.2d
                                                       3

AO 72A
(Rev.8/82)
                   This Court also concludes that, given (1) the highly deferential standard applied

             to claims of ineffective assistance of counsel and (2) the fact that criminal defendants

             are guaranteed only a reasonably competent attorney, Harrington v. Richter, 562 U.S.

             86, 110 (2011), this Court concludes Movant’s argument that the Magistrate Judge

             erred in concluding that trial counsel was not deficient for failing to advise Movant

             on a registration requirement is unavailing. According to Movant’s argument, he pled

             guilty on May 1, 2006.

                   SORNA was passed in July of 2006. However, SORNA was the latest
                   version of federal sex offender registration requirements, which started
                   with the Wetterling Act of 1994, so the fact that the plea pre-dated
                   SORNA by a few weeks did not relieve counsel of the obligation to
                   properly advise his client about registration consequences.

             [Doc. 743 at 3].

                   This contention does not convince this Court that it was at all clear that Movant

             would have to register as a sex offender when he entered his guilty plea in 2006, and

             counsel thus cannot be considered deficient. Additionally, while Movant might be

             required to register if he decides to move to another state, it was reasonably competent

             for counsel to limit his advice to Georgia law because that is where Movant resided

             at the time.



             1505, 1509 (11th Cir. 1984) (district court has discretion to adopt credibility
             determination without hearing live testimony bearing on claim).
                                                        4

AO 72A
(Rev.8/82)
                   For these reasons, the R&R, [Doc. 737], is hereby ADOPTED as the order of

             this Court, Respondent’s motion to dismiss, [Doc. 714], is DENIED, and the

             pending motion for to vacate pursuant to 28 U.S.C. § 2255, [Doc. 452], is DENIED.

                   This Court determines, however, that Movant has raised a claim of arguable

             merit, and a Certificate of Appealability is GRANTED pursuant to 28 U.S.C.

             § 2253(c)(2).

                   IT IS SO ORDERED, this 2nd day of November, 2018.



                                                     ________________________________
                                                     RICHARD W. STORY
                                                     United States District Judge




                                                    5

AO 72A
(Rev.8/82)
